Citation Nr: 0730965	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-40 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee contusion and abrasion.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left elbow condition.

3.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease status post left 
shoulder fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Seattle, Washington.

Procedural history

The veteran served on active duty from February 1970 to April 
1974.  

In a December 2001 rating decision, the Seattle RO granted 
service connection for a left shoulder disability.  A 10 
percent disability rating was assigned.  Service connection 
for a left elbow disability was denied in the same rating 
action.
The veteran did not appeal that decision.

The April 2004 rating decision denied service connection for 
residuals of right knee contusion and abrasion, continued the 
denial of service connection for a left elbow condition for 
lack of new and material evidence, and continued the 10 
percent disability rating for the left shoulder disability.  
The veteran disagreed and timely appealed.  

In November 2005, the veteran and his representative 
presented evidence and testimony in support of his claim at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the veteran's claims folder.

During the pendency of the appeal the veteran changed 
residency, and original jurisdiction over the case now 
resides in the VA Regional Office in Boise, Idaho.

In a September 2006 decision, the Boise RO granted an 
increased rating, 20 percent, for the service-connected left 
shoulder disability.  The veteran's representative indicated 
continued dissatisfaction with this rating in subsequent 
correspondence to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated]. 

The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

Remanded issue

The issue of the veteran's entitlement to an increased rating 
for the service-connected left shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

Issue not on appeal

The September 2006 RO rating decision assigned an effective 
date of March 30, 2005 for  the increased rating for the left 
shoulder disability.  The veteran, through his 
representative, filed a notice of disagreement as to the 
assigned effective date in November 2006.  A statement of the 
case was issued later in November 2006.  
To the Board's knowledge, the veteran has not filed a 
substantive appeal as to that issue.  Accordingly, the 
effective date claim is not before the Board and will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence demonstrates that the veteran has no diagnosed right 
knee condition.

2.  In an unappealed December 2001 rating decision the RO 
determined that the veteran was not entitled to service 
connection for a left elbow condition because there was no 
evidence that the condition was associated with his active 
military service.

3.  The evidence associated with the claims folder subsequent 
to the December 2001 VA rating decision merely documents that 
there is no diagnosed left elbow condition.


CONCLUSIONS OF LAW

1.  Service connection for a right knee condition is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The December 2001 VA rating decision is final.  
38 U.S.C.A. § 7105(e) 
(West 2002); 38 C.F.R. § 20.1103 (2006).

3.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a left elbow 
condition is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for residuals of right 
knee contusion and abrasion, and a left elbow condition.  He 
contends his right knee and left elbow were injured in an 
automobile accident in service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes first that the RO sent the veteran a 
letter dated February 2004 which stated, in pertinent part, 
the following:

You were previously denied service-connection for 
Left Elbow and were notified of the decision on 
January 12, 2002 as quote, "Service connection for 
left elbow condition is denied since the evidence 
fails to demonstrate that [the veteran] has a 
disability of the left elbow which is associated 
with his active military service.  [The veteran] 
submitted a VA Form 21-526, Veterans Application 
for Compensation and Pension, on April 6, 2001.  On 
the application, [the veteran] requested service 
connection for his left elbow condition which 
occurred as a result of a March 12, 1974 car 
accident.  Service medical records confirm that the 
auto accident took place, however, treatment for 
the left elbow was limited to notation of 
"laceration, left elbow".  The appeal period for 
this decision has expired and the decision is 
final.  In order for us to reconsider this issue, 
we need new and material evidence.  To qualify as 
"new," the evidence must be submitted to VA for 
the first time.  In order to be considered 
"material evidence," the additional information 
must relate to an unestablished fact necessary to 
substantiate your claim.  New and material evidence 
must raise a reasonable possibility, that when 
considered with all the evidence of record (both 
new and old), that the outcome (conclusion) would 
change.  The evidence can't simply be redundant 
(repetitive) or cumulative of that which we had 
when we previously decided your claim.  [Emphasis 
as in the original].

The Board notes that the letter essentially tracks the 
language of the statutory definition of "new and material 
evidence."  Thus, the veteran was informed of the element 
not found in the previous denial in compliance with Kent and 
the VCAA.  

In addition, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the service connection issue on appeal.  In letters dated 
February 2004 and October 2005, the RO informed the veteran 
that VA would make reasonable efforts to obtain evidence 
necessary to support the veteran's claims.  Specifically, the 
veteran was told that VA would help him obtain such things as 
"medical records, employment records, or records from other 
Federal agencies."  He was told to sign medical release 
forms and provide enough information to allow VA to identify 
and request private medical records.  In addition, he was 
notified that VA would assist him by providing a medical 
examination or opinion if it was deemed necessary.  See pp. 6 
and 5.

The letters informed the veteran of how to substantiate his 
claim.  Specifically, the letter stated that the evidence in 
support of his claim must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

Both letters described the kinds of evidence generally 
supportive of a service connection claim, including 
statements from the veteran or others who have knowledge of 
the veteran's claimed disability.  More importantly, both 
letters informed the veteran that if he knew of or possessed 
any other evidence that supported his claim, he should tell 
VA about or send it to them.  In essence, the veteran was 
asked to "give us everything you've got," in compliance 
with 38 C.F.R. § 3.159(b)(1) (2006).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The veteran in this case seeks to 
entitlement to compensation under 38 U.S.C. § 1151.  The 
Board notes that 38 U.S.C. § 1151 provides compensation for 
disabilities related to VA care as though those disabilities 
were service-connected.  

The Dingess Court held that 38 C.F.R. §§ 5103(a) and 3.159(b) 
apply to all five elements of a "service connection" claim, 
and require VA to review the information and the evidence 
presented with the claim, and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claim of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), existence of a current disability and relationship of 
the veteran's disability to his military service.  As 
explained above, he has received proper VCAA notice as to his 
obligations and those of VA with respect to those crucial 
elements.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained VA 
medical records and the veteran's service medical records 
(SMRs).  Importantly, the veteran has identified no 
additional information that should have been obtained.  
Additionally, the veteran was provided with numerous VA 
examinations and treatments, including examinations in 
February and November 2004, June 2005 and September 2006.

The Board also observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2006).  
The veteran has been ably represented by his service 
organization.  As was noted in the Introduction, the veteran 
and his representative presented testimony and evidence at 
the November 2005 hearing before the undersigned VLJ at the 
RO.  Indeed, the veteran's representatives have submitted 
statements and briefs of the veteran's contentions as 
recently as November 2006 and August 2007. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for residuals of right 
knee contusion and abrasion.

Pertinent Law and Regulations

Service connection - general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran essentially contends that his right knee was 
injured in an auto accident during service and that the 
injury has resulted in a current disability.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With regard to element (1), the medical evidence of record 
contains no diagnosis of a right knee condition, and, 
significantly, contains no evidence of any complaint of a 
right knee condition.  Despite VA examinations in February 
2004, June 2006 and September 2005, there is nothing in the 
record to indicate that the veteran ever brought his right 
knee condition to any examining physician's attention.  

The only evidence of a right knee condition is the testimony 
of the veteran who stated that he recalled that his right 
knee was injured during the accident and that "off and on 
for the last couple, two or three years," it had been giving 
him trouble.  See hearing transcript at page 14.  The veteran 
further testified that his knee would occasionally feel as 
though it were going to give out and that it fatigues more 
easily.  See hearing transcript at page 9.  

The veteran's statements do not constitute a medical 
diagnosis of a current condition.  It is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Thus, Hickson element (1) is not satisfied and the claim 
fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, in service disease or 
injury, the Board has reviewed the veteran's service medical 
records which indicates that the veteran suffered a 
"contusion and abrasion (R) knee," in a March 12, 1974, 
entry.  There is no further entry regarding the veteran's 
right knee; however, the Board finds that element (2) is 
arguably satisfied.

Regarding element (3), a thorough review of the medical 
records in evidence reveals that there is no medical opinion 
stating that the veteran's in-service incident has caused a 
current knee condition because, as noted above, there is no 
evidence that a current right knee condition in fact exists.  
Thus, element (3) is not satisfied and the claim fails on 
that basis as well.

In summary, for reasons expressed above the Board finds that 
there is no evidence of a current diagnosed right knee 
condition.  A preponderance of the evidence is therefore 
against the claim.  Entitlement to service connection for a 
right knee condition is not warranted.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left elbow condition.

The veteran also seeks entitlement to service connection for 
a left elbow disability, which he contends is the result of 
the in-service automobile accident.  

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been stated above and will not be repeated.

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that "new" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

As was noted in the Introduction, the veteran's initial claim 
of entitlement to service connection for a left elbow 
disability was denied in an unappealed December 2001 VA 
rating decision.  Thus, the Board's inquiry thus revolves 
around whether new and material evidence has been received 
which is sufficient to reopen the claim.

The "old" evidence

The relevant evidence of record at the time of the December 
2001 decision included the veteran's service medical records 
which included a March 12, 1974, entry: 
"4 cm [centimeter] laceration L elbow."  There are no 
further entries regarding the veteran's left elbow in the 
service medical records.  

The record also included VA examinations in June 25, 2001.  
The June 28, 2001 examiner noted there was no atrophy, no 
deformity, full range of motion and that he veteran's 
strength was intact.  The examiner concluded that the veteran 
had a "normal left elbow exam."  

The December 2001 rating decision

The December 2001 rating decision indicated that the service 
medical records included a notation dated March 12, 1974, 
which confirmed that the veteran had been involved in an auto 
accident.  The RO also reviewed the June 2001 VA examination 
and concluded that the VA examiner stated that the veteran 
had a normal left elbow and was "unable to render a 
diagnosis of an actual disabling condition."  The claim was 
denied in essence because of Hickson element (1), lack of a 
currently diagnosed disability.

The veteran was informed of that decision and of his appeal 
rights in a letter from the Seattle RO dated January 12, 
2002.  He did not appeal.  He filed to reopen his claim in 
December 2003.

Additionally submitted information

Since the December 2001 rating decision, the record has been 
supplemented with a November 2004 x-ray report concerning the 
veteran's left elbow.  The report's findings are: "[T]wo 
views of the left elbow shows bones and joints to be intact.  
No joint effusion is present.  The remainder of the 
examination is not remarkable."  The examiner described 
their impression as "negative left elbow examination as 
described."  Thus, there is still no diagnosis of a left 
elbow condition.  

The record also includes the testimony of the veteran, who 
stated that his elbow was injured during the auto accident.  
He testified that it affects his ability to grip and that he 
experiences a sharp pain that goes through the back of the 
elbow.  
See the November 2005 hearing transcript, pages 9 and 10.  

Analysis

The RO denied the veteran's claim for service connection for 
a left elbow condition in a December 2001 rating decision 
which was not appealed by the veteran.  That decision is 
final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2006).  The veteran now seeks to 
reopen his claim.  

As explained above, the veteran's claim for service 
connection for his left elbow condition may only be reopened 
if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2006).  Thus, 
the crux of this inquiry is whether the additional evidence 
raises "a reasonable possibility of substantiating the 
claim."

The RO denied the veteran's claim in December 2001 based on 
its determination that there was no evidence of an existing 
current disability.  In order to reopen the claim, what is 
required is competent medical evidence that the veteran has 
an existing left elbow disability.  Such evidence is still 
lacking.  The November 2004 x-ray examination report 
indicates that the veteran has a normal left elbow.  There is 
no medical evidence of record submitted since the December 
2001 rating decision that suggests otherwise.  Indeed, the 
November 2004 medical report merely served to confirm that no 
left elbow disability exists.  Thus, the additionally 
submitted medical evidence of record is not new.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

The only other additionally submitted evidence is the 
testimony of the veteran.  However, similar statements were 
considered by the RO in the December 2001 rating decision, 
and therefore they are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, to the extent the 
veteran contends that he has a current diagnosable left elbow 
condition, it is now well established that lay persons 
without medical training, such as the veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities.  In Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

In sum, the additional evidence does not raise a reasonable 
possibility of substantiating the claim on the merits.  See 
38 C.F.R. § 3.156 (2006).  In the absence of such evidence, 
the veteran's claim may not be reopened.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The benefits 
sought on appeal remain denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, he is advised that if 
he wishes to continue to pursue his claim he may consider 
obtaining an opinion from a health care provider, based on a 
review of his medical records and with reasons provided, that 
he has a current left elbow disability and that such is 
related to his military service.  




ORDER

Entitlement to service connection for residuals of right knee 
contusion and abrasion is denied.

New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
left elbow condition is not reopened.  
The benefit sought on appeal remains denied.


REMAND

3.  Entitlement to an increased disability rating for service 
connected degenerative joint disease status post left 
shoulder fracture, currently evaluated as 20 percent 
disabling.

For reasons stated immediately below, the Board finds that 
the issue of entitlement to an increased disability rating 
for the service-connected left shoulder disability must be 
remanded for additional procedural development.

As was noted in the Introduction, the veteran testified at a 
personal hearing at the Seattle RO in November 2005.  
Notwithstanding the fact that this case was within the 
jurisdiction of the Board, the agency of original 
jurisdiction continued to develop the claim.  In a September 
2006 Decision review Officer decision, the assigned 
disability rating was increased from 10 percent to 20 
percent.  It does not appear, however, that the RO issued a 
supplemental statement of the case (SSOC) as to that issue.  
[A SSOC was issued as to the other two issues on appeal on 
September 25, 2006.]  

The Board believes that a SSOC is necessary.  See 38 C.F.R. 
§ 19.31 (2006).     
The SSOC should include appropriate notice under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must readjudicate the veteran's claim, 
to include consideration of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5201 as well 
as 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If the claim is denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case, to 
include appropriate notice under Dingess, 
and allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


